Citation Nr: 1547032	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-08 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Whether there is a valid appeal of the issue of entitlement to apportionment of benefits for T.A.B.


REPRESENTATION

The Veteran is represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The parties to this case include a veteran (hereinafter the Veteran), who had active duty service from February 20, 1974 to June 11, 1974, and the custodian of the Veteran's then minor child (T.A.B.) during the Veteran's incarceration.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 decision of the RO in Albuquerque, New Mexico.

In September 2015, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

This matter is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the parties if further action is required.


REMAND

After a review of the evidence in this case, the Board has determined that the issue as developed by the RO-entitlement to an apportionment of benefits for the Veteran's son-is not ripe for appellate review as all steps necessary to ensure the procedural and due process rights of the parties have not been completed.  

Cases of apportionment are by their nature simultaneously contested claims.  38 C.F.R. § 20.3(o) (2015).  As such, these cases are subject to special procedures - including, for example, the requirement that "all interested parties" and their representatives, if any, be specifically notified by the RO of the action taken concerning the simultaneously contested claim, the right and time limit to initiate an appeal and the time limit therefor, as well as hearing and representation rights.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2015).  

Upon the filing of a Notice of Disagreement in these types of cases, "all interested parties" and their representatives, if any, will be furnished with a Statement of the Case, and the party in interest who filed the Notice of Disagreement will be allowed thirty days from the date of mailing the Statement of the Case to file a formal appeal.  38 U.S.C.A. § 7105A(b); 38 C.F.R. §§ 19.101, 20.500, 20.501 (2015).

Here, the applicant or claimant is the custodian of the Veteran's minor child during his incarceration.  She is also the non-prevailing party, or the person adversely affected by the RO's decision to deny apportionment of the Veteran's benefits on behalf of T.A.B.  The Veteran is the prevailing party, as apportionment of his benefits to the custodian was denied.  

In this case, it does not appear that the rules regarding simultaneously contested claims were considered and applied.  It is also unclear in light of the special time limits applicable to simultaneously contested claims, whether there is even a valid appeal in this case.  Notably, the party adversely affected by the apportionment decision must file a Notice of Disagreement within 60 days of the decision.  In this case, the document accepted by the RO as the Notice of Disagreement did not come from the party adversely affected, but came from the Veteran.  The party adversely affected did file a VA Form 21-4138 on February 18, 2009; assuming that this document otherwise satisfies the requirements of a Notice of Disagreement, it was received 82 days after the decision.  

After a Notice of Disagreement is filed in a simultaneously contested claim, each party and his or her representative must be provided with a Statement of the Case containing only that information which directly affects the payment or potential payment of the benefit (or benefits) that are the subject of the claim.  38 C.F.R. § 19.101.  The party who filed the Notice of Disagreement will be notified of the right to file, and the time limit in which to file, a VA Form 9 or equivalent, and will be provided with a VA Form 9.  In this case, only the Veteran was sent a Statement of the Case.  There is no indication from a review of the claims file that the custodian was ever provided with this essential appellate document.  

In addition, a VA Form 9 or equivalent must be filed within 30 days of receipt of the Statement of the Case.  Here, the VA Form 9 accepted by the RO as the Substantive Appeal was received 179 days after the Statement of the Case was mailed.  Indeed, the letter attached to the Statement of the Case incorrectly informed the Veteran that he had 60 days or 1 year from date of the decision to perfect the appeal.  While a letter from the Veteran's representative was received on December 2, 2010 requesting a DRO process and hearing, this is still 48 days after the Statement of the Case.  

Of course, certain procedural discrepancies can be waived by VA.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that by treating a matter as if it were part of a timely filed substantive appeal for more than five years, VA waived any objections it might have had to timeliness).  However, in this case, the rights of the non-prevailing party would necessarily be prejudiced by such a waiver as the procedural and due process protections that were overlooked here are intended in part to protect her appellate rights.  The Board finds that the holding in Percy is not controlling here as the facts in this case are materially different than those in Percy which did not involve a simultaneously contested claim.

Finally, the Board notes that the custodian is not represented in this matter and she has not been notified of her right to obtain representation.  

As the RO has not adjudicated the issue of whether there is a valid appeal in this case, that question cannot be addressed by the Board.  The RO must first make a decision on that question.  As the issue of entitlement to an apportionment of benefits for the Veteran's son is inextricably intertwined with the issue of the validity of the appeal, adjudication of that issue must be deferred pending the development of the first issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Make a determination as to whether an appeal was timely and validly initiated by receipt of a Notice of Disagreement by an appropriate party in accordance with the procedures applicable to simultaneously contested claims.  

2.  If it is determined that an appeal was not timely or validly initiated by receipt of a Notice of Disagreement by an appropriate party, inform the parties of that determination and of their appellate rights regarding that determination, including the right to give testimony at a hearing on the issue of whether an appeal was timely and validly initiated.  

3.  If it is determined that an appeal was timely and validly initiated by receipt of a Notice of Disagreement by an appropriate party, issue of a Statement of the Case to all affected parties and provide notice appropriate to simultaneously contested claims regarding the procedures and time limits for perfecting an appeal.  

4.  If following issuance of a Statement of the Case, an appeal is perfected, the case should then be returned to the Board for further consideration, if otherwise in order. 

The parties have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

